Title: To John Adams from Noah Webster, 13 January 1798
From: Webster, Noah
To: Adams, John



Sir.
New York Jany. 13th. 1798

In my letters to Dr Currie, I have supposed the Influenza in 1789 to be a new disease in the United States. Dr Belknap informs me by letter that in 1760 or 1761 the same complaint prevailed in Boston, & that your father died of it. I beg the favor of you, Sir, to inform me, if you can, of the precise year of its prevalence the time of the year, & how extensive it was, and whether fatal to many people. This information is of importance to me in my enquiries, or I would not trouble you with the request.—I have obtained a clue by which I believe many important principles in the causes & progress of pestilential diseases, will be unfolded. If it should not be too inconvenient, you will oblige me by a few lines of information on this subject.
Believe me, Sir, with the highest respect / your most Obed Servt

Noah Webster Jun